Citation Nr: 1537705	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-26 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for traumatic arthritis of the left knee.

2.  Entitlement to a disability rating in excess of 10 percent for left knee instability status-post left medial meniscectomy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the benefit on appeal.

In May 2014, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary regarding the Veteran's increased rating claims for his left knee disabilities.  

The Veteran was most recently afforded a full VA examination of his left knee in October 2013.  During his May 2014 hearing, he reported worsening symptomatology-including increased swelling, difficulty with ambulation during the morning, and limitation of activities.  The Veteran advised that he would be willing to report for a new VA examination if warranted.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.   

The Veteran also testified that he continues to receive VA treatment for his left knee disabilities.  Other than the October 2013 VA examination report, the most recent VA treatment records associated with the claims file are dated in 2011.  As such, any outstanding treatment records related to his left knee should also be associated with the claims file prior to his reexamination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding treatment records (specifically those dated from 2011 to the present) related to the Veteran's left knee disabilities and associate them with his claims file.  

2.  The AOJ should also arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected left knee disabilities.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

The AOJ should ensure that the examiner provides all information required for rating purposes.  

The supporting rationale for all opinions expressed must be provided.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




